Sheldon, J.
This case comes before us upon the defendant’s exceptions to the refusal of the judge at the trial to rule that the evidence would not warrant a finding for the plaintiff or a finding that the fire which damaged the cotton was occasioned by the defendant’s negligence. The question is close; but we are of opinion that the evidence warranted the findings which were made that the fire was not due to spontaneous combustion, that it occurred while the car was in the defendant’s control, and that it was due to the defendant’s negligence.
We assume the correctness of the defendant’s contention that the burden was upon the plaintiff; and the judge so ruled. But there was evidence that the defendant received the cotton on March 25, in a sealed car. Apparently there was then nothing to indicate the presence of any fire in it. There was evidence that cotton in bales, as this was, though readily inflammable, so that a spark would cause it to flame, is not subject to spontaneous combustion at ordinary temperatures. The car was examined by the defendant’s inspectors, and it does not appear that any trace of fire was discovered by them. Shortly before nine o’clock in the evening of the next day smoke was discovered issuing from the car, and it was found that the cotton was on fire. In the mean*448time the car had stood in the defendant’s yard at Buffalo, where trains were made up, and locomotive engines were constantly coming and going. A witness called by the defendant testified on cross-examination that there was an open space about two inches wide between the door of the car and the post, which the defendant could be found to have known, and that it was out of this open space that the smoke was seen coming. The judge was not bound to accept the modification of this statement made by the witness on re-examination. The same witness testified that while examining the car after discovering the fire he had in mind that a spark might have got into the car through some crack or hole, because, as he said, “I often see cars going afire from sparks; this is not the first time; we have that an everyday occurrence.” It could be found that the defendant put the car, with this open space in it, through which sparks from a passing engine easily could penetrate into a highly inflammable substance, into a position where it was peculiarly exposed to such a danger, and did nothing to protect it from the risk thus incurred, although knowing that fires so caused were “an everyday occurrence.” Moreover, there was evidence that other employees of the defendant had been working about this car, with lighted oil lamps, none of whom were called to testify. We cannot say that the judge had not the right to find that the fire was due to negligence of the defendant.
The defendant’s evidence tending to show that fire might have been smouldering in the cotton for a long time, even for weeks, before it broke out and became noticeable, was not conclusive. It was only something to be weighed by the judge.
The rulings asked for, to the refusal of which exception was taken, were rightly refused.

Exceptions overruled.